Citation Nr: 9911812	
Decision Date: 04/29/99    Archive Date: 05/06/99

DOCKET NO.  94-47 585	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for the residuals of a 
facial injury, including a deviated nasal septum and 
dysphonia.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


INTRODUCTION

The veteran had active service from December 1942 to October 
1945.

This appeal arose from a September 1994 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Lincoln, Nebraska, which, in pertinent part, denied the 
veteran's claim for the residuals of a deviated nasal septum 
and dysphonia, status post thyroplasty.

This claim was previously before the Board of Veterans' 
Appeals (Board) and, in September 1996, was remanded for 
further development.  The case was returned to the Board in 
February 1999.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been requested by the 
originating agency.

2.  A deviated nasal septum and dysphonia were first 
clinically established in 1992, some forty-seven years 
following the veteran's separation from military service.


CONCLUSION OF LAW

The residuals of a facial injury, including a deviated nasal 
septum and dysphonia, were not incurred in or as the result 
of service.  38 U.S.C.A.  §§ 1110, 5107 (West 1991 & Supp. 
1998); 38 C.F.R. § 3.303 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking service connection for the residuals 
of a facial injury, including a deviated nasal septum and 
dysphonia.  After reviewing the record, the Board finds that 
his claim is plausible; therefore, it is well grounded within 
the meaning of 38 U.S.C.A. § 5107(a).  As his claim is not 
implausible, the Board must determine whether this issue has 
been adequately developed, a determination which must be made 
by reason of the statutory obligation on the part of the VA 
to assist the veteran in developing facts pertinent to his 
claim.

The record shows that the National Personnel Records Center 
(NPRC), in response to a VA request, indicated in November 
1993 that the veteran's service medical records were not on 
file and may have been destroyed in a 1973 fire.  NPRC 
indicated that the veteran's entrance and discharge physicals 
could not be reconstructed.  A request for veteran's records 
of treatment beginning in 1992 in Texas was successful.  The 
Board finds that the VA has exhausted every reasonable avenue 
of research; further development is neither feasible nor 
warranted.  As the duty of the VA to assist the veteran has 
been satisfied, the Board's review of the veteran's claim is 
now appropriate.  Olson v. Principi, 3 Vet.App. 480 (1992).

Factual Background

The veteran has provided copies of a wartime log completed by 
him.  In this diary the veteran reported the incident of a 
fall from the bicycle in early 1944 while stationed in 
England.  He related that he went off on his face and was 
"really skined (sic) it up."  He noted that he was all 
taped up.

The medical records show that the veteran was seen by Ramiro 
E. Verdooren, M.D., in January 1992.  At this time the 
veteran reported that he had been getting hoarse on and off 
for the past ten years.  Diagnoses of recurrent hoarseness, 
long uvula and vasomotor rhinitis were made.  Later the same 
month a direct laryngoscopy and micro-laryngoscopy with 
biopsy of the left true cord and uvulectomy were performed.  
On X-ray examination in December 1992 a soft tissue mass 
density involving the inferior aspect of the right maxillary 
sinus, most likely representing a polyp or retention cyst was 
noted.  Diagnoses included chronic maxillary sinusitis, 
deviated nasal septum and chronic nasopharyngitis.

Additional records from Dr. Verdooren reflect that in January 
1993 it was reported that a deviated nasal septum was causing 
a nasal obstruction.  The veteran underwent surgery, which 
included a submucous resection of the nasal septum, a right 
Caldwell-Luc, and a bilateral inferior turbinectomy, later 
the same month.  Records from the Mayo Clinic show that the 
veteran's hoarseness continued and that following examination 
in July 1993 the impression was hoarseness secondary to 
bilateral vocal cord weakness.  In an October 1993 report by 
Nicolas E. Maragos, M.D., it was indicated that the veteran 
had been seen in July 1993 for severe bowing and weakness of 
his vocal folds; a bilateral Type I thyroplasty was performed 
in July 1993.

The veteran was afforded a mouth and throat examination by 
the VA in April 1994.  At this time the veteran indicated 
that he sustained injuries to his face and nose in the 1944 
bicycle accident and that over the course of the preceding 
years he developed difficulty with hoarseness that gradually 
increased in severity.  He had been evaluated at the McAllen, 
Texas, Medical Clinic where his surgery had been performed.  
His deviated nasal septum had been straightened and a sinus 
polyp had been removed along with a sinus drainage procedure. 
There was also partial removal of the uvula that had become 
elongated due to chronic post nasal drainage.  He 
subsequently underwent surgery on his voice box as it was not 
closing at the Mayo Clinic.

Following the VA examination, apparently conducted by a 
physician and a physician's assistant, the diagnosis was 
dysphonia secondary to chronic sinus drainage probably 
resulting from a nasal injury in 1944.  It was noted that the 
injury probably led to the formation of a sinus polyp which 
aggravated sinus drainage.

During the course of an April 1995 hearing on appeal, the 
veteran and his spouse gave detailed testimony in support of 
the veteran's claim.  The veteran indicated that he had 
received treatment over the years for chronic sinus drainage 
and had the problem corrected with surgery in Texas in about 
January 1993.

Records from Great Plains Regional Medical Center show that 
the veteran underwent surgery in April 1996.  The 
preoperative diagnosis was sinusitis.  A middle meatal 
antrostomy, bilateral; ethmoidectomy anterior and posterior, 
bilateral; and outfracture of inferior turbinate, bilateral, 
was performed.
An ear, nose and throat examination was conducted for the VA 
in May 1997.  It was reported that the veteran's initial 
complaint was a long history of chronic nasal congestion and 
intermittent cough with occasional post nasal drip.  It was 
reported that the veteran experienced blunt nasal trauma in 
1944 and underwent a septoplasty in the 1990's.  A history of 
sinus surgery and vocal cord surgery was also noted.

On examination, it was reported that the veteran's voice was 
within normal limits.  The intranasal examination via 
anterior rhinoscopy and nasal endoscopy showed reasonably 
clear nasal mucosa with thin rhinorrhea.  The nasal septum 
was midline.  The laryngeal examination via endoscopy 
revealed an unremarkable larynx with moderate posterior 
laryngitis consistent with gastroesophageal reflux.  The 
examiner's impression was vasomotor rhinitis with chronic 
post nasal drip and occasional cough; and gastroesophageal 
reflux with laryngeal symptoms.  The examining physician 
reported in a September 1997 letter that he saw the veteran 
again during that month and that following an examination, 
the assessment was gastroesophageal reflux with laryngeal 
symptoms.

An ear, nose and throat examination was conducted by another 
physician for the VA in June 1998.  At this time the veteran, 
who brought his VA records with him, related that he had been 
treated for sinus disease for forty years.  He related that 
he felt that he always had mucous catching in his throat with 
difficulty swallowing and post nasal drainage.  Following 
examination, the physician stated that his diagnosis 
regarding the drainage would agree with the physician who 
examined the veteran in May 1997; it was noted that there may 
be some vasomotor rhinitis which increased his nasal 
secretions some.

The examiner stated that, in spite of an upper 
gastrointestinal series which was done in 1997 showing no 
marked change, the veteran's symptoms were very typical of 
reflux disease.  The impression was laryngeal symptoms 
secondary to gastroesophageal reflux.  The following month 
the examiner reported that, having reviewed the record, it 
was his feeling that the rhinitis and esophageal reflux were 
not related to the veteran's bicycle accident in 1944.  He 
noted that septal deviations could result in nasal injuries 
going back to childhood, many of which are forgotten by the 
patient.  The physician stated that, if the record showed 
nasal fracture or marked nasal swelling at the time of the 
bicycle accident, it was possible that part of the septal 
deviation resulted from that accident.  The physician 
concluded that if there was no record of injury at that time, 
it would be doubtful that the nasal septal deviation was 
related to the bicycle accident.

Analysis

Even though the veteran's service medical records can not be 
called upon to evaluate the veteran's claim for service 
connection for the residuals of a facial injury, including a 
deviated nasal septum and dysphonia, a veteran's sworn 
statement, unless sufficiently rebutted, may serve to place 
the evidence in equipoise.  Cartright v. Derwinski, 2 
Vet.App. 24, 26 (1991).  In the instant case, the veteran has 
testified to the fact that he sustained facial injuries in a 
bicycle accident in service in 1944 and the record does 
confirm that he has been treated for a deviated nasal septum 
and dysphonia in the 1990's.  The veteran, however, is not in 
a position to make a medical determination that his current 
disabilities are etiologically related to his facial injuries 
in service.

While the veteran has maintained that, as a result of the 
fall from a bicycle in 1944, he sustained an injury to his 
face which resulted in a deviated nasal septum and his 
current dysphonia and he is certainly competent to describe 
his immediate symptomatology, "the capability of a witness to 
offer such evidence is different from the capability of a 
witness to offer evidence that requires medical knowledge..."  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Causative factors of a disease amount to a medical question; 
only a physician's opinion would be competent evidence.  
Gowen v. Derwinski, 3 Vet. App. 286 (1992).

The current record includes numerous medical records, both 
private and VA.  These records, which begin in 1992, show 
that the veteran was treated for a number of medical 
conditions.  However, the injury which the veteran contends 
led to his current nose and throat disabilities occurred 
almost fifty years earlier.  While the final diagnoses 
following a 1994 VA examination was dysphonia secondary to 
chronic sinus drainage probably resulting from a nasal injury 
in 1944 and it was noted that the injury probably led to the 
formation of a sinus polyp which aggravated sinus drainage, 
the medical history given at that time by the veteran 
included injury to his nose, a fact which was not included in 
his 1944 diary.

Another physician's impression, following a medical 
evaluation in 1997, was that the veteran's condition was 
vasomotor rhinitis with chronic post nasal drip and 
occasional cough; and gastroesophageal reflux with laryngeal 
symptoms and after the physician saw the veteran again he 
reported, following an examination, an assessment of 
gastroesophageal reflux with laryngeal symptoms.  Another 
physician evaluated the veteran in 1998 and he agreed with 
the assessment of gastroesophageal reflux with laryngeal 
symptoms.  It was this physician's opinion that the veteran's 
rhinitis and esophageal reflux were not related to the 
bicycle accident in 1944.  This physician stated that, if the 
record showed nasal fracture or marked nasal swelling at the 
time of the bicycle accident, it was possible that part of 
the septal deviation resulted from that accident and he 
concluded that if there was no record of injury at that time, 
it would be doubtful that the nasal septal deviation was 
related to the bicycle accident.

While it is regrettable that the service medical records are 
unavailable, it must be noted that the veteran was discharged 
from the service in 1945 and the first available evidence 
demonstrating a septal deviation is dated in 1993, almost 
five decades later.  Although the 1994 VA examiner concluded 
that the veteran's dysphonia was secondary to chronic sinus 
drainage, another physician has concluded that the source of 
the sinus drainage, rhinitis, is not related to the bicycle 
accident, and two physicians have determined that the 
veteran's laryngeal symptoms are related to gastroesophageal 
reflux.  The Board concludes, based upon the evidence of 
record, that service connection for the residuals of a facial 
injury, including a deviated nasal septum and dysphonia, is 
not warranted as the claimed residuals did not have their 
onset in service, and can not be causally related to service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  The evidence is not 
so evenly balanced that there is doubt on any material issue.  
38 U.S.C.A. § 5107.

ORDER

Entitlement to service connection for the residuals of a 
facial injury, including a deviated nasal septum and 
dysphonia is denied.



		
	HILARY L. GOODMAN
	Acting Member, Board of Veterans' Appeals



 

